762 F.2d 1006
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MARY CREEKMORE, WIDOW OF JOHN CREEKMORE, PETITIONER,v.BENEFITS REVIEW BOARD, UNITED STATES DEPARTMENT OF LABOR, RESPONDENT.
NO. 84-3359
United States Court of Appeals, Sixth Circuit.
3/11/85

ORDER
BEFORE: MERRITT and CONTIE, Circuit Judges; CELEBREZZE, Senior Judge.


1
On appeal from a judgment of the Benefits Review Board affirming the decision of the administrative law judge.


2
This cause came on to be heard on the record compiled before the administrative law judge, the record of the Benefits Review Board proceedings, and briefs and oral argument of the parties.  Upon due consideration thereof the Court concludes that the findings and decision of the Benefits Review Board are supported by substantial evidence on the record as a whole.


3
IT IS THEREFORE ORDERED that the judgment of the Benefits Review Board in this case be, and it hereby is, affirmed.